  Case 18-21435         Doc 43     Filed 02/05/19 Entered 02/05/19 12:58:26              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-21435
         AMIT V PATEL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/31/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-21435        Doc 43      Filed 02/05/19 Entered 02/05/19 12:58:26                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $1,340.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                    $1,340.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,282.03
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $57.97
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,340.00

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
ABHA BAHL                      Unsecured      8,500.00       7,500.00         7,500.00           0.00       0.00
Acceptance Now                 Unsecured      3,702.00            NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE       Unsecured         647.00           NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE       Secured       24,450.00     25,834.44        25,834.44            0.00       0.00
CAPITAL ONE BANK USA           Unsecured      3,367.00       3,524.92         3,524.92           0.00       0.00
CASCADE CAPITAL                Unsecured            NA       3,370.35         3,370.35           0.00       0.00
CAVALRY SPV I                  Unsecured            NA         552.94           552.94           0.00       0.00
CITICARDS                      Unsecured         218.00           NA               NA            0.00       0.00
CREDIT COLLECTIONS SER         Unsecured         171.00           NA               NA            0.00       0.00
CREDIT ONE BANK                Unsecured         767.00           NA               NA            0.00       0.00
DEJAN SRBULOVIC                Unsecured           0.00           NA               NA            0.00       0.00
DISCOVER FINANCIAL             Unsecured         451.00   451,395.00            451.95           0.00       0.00
Fed Loan Serv                  Secured      149,484.48            NA               NA            0.00       0.00
FIRST PREMIER                  Unsecured         612.00           NA               NA            0.00       0.00
HELGESEN HOUTZ & JONES PC      Unsecured           0.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE             Priority       5,200.00            NA               NA            0.00       0.00
IL STATE DISBURSEMENT UNIT     Unsecured           0.00           NA               NA            0.00       0.00
KANNA KAVYA                    Unsecured     19,103.00     27,699.55        27,699.55            0.00       0.00
LVNV FUNDING                   Unsecured         435.00        487.70           487.70           0.00       0.00
Med Business Bureau            Unsecured         755.00           NA               NA            0.00       0.00
Med Business Bureau            Unsecured         315.00           NA               NA            0.00       0.00
Med Business Bureau            Unsecured          87.00           NA               NA            0.00       0.00
Med Business Bureau            Unsecured          87.00           NA               NA            0.00       0.00
Med Business Bureau            Unsecured          52.00           NA               NA            0.00       0.00
Med Business Bureau            Unsecured          52.00           NA               NA            0.00       0.00
Med Business Bureau            Unsecured          52.00           NA               NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          25.00           NA               NA            0.00       0.00
NORTHERN LEASING SYSTEMS INC Unsecured        3,300.00       2,141.20         2,141.20           0.00       0.00
PARUL SEHGAL                   Unsecured     46,374.00            NA               NA            0.00       0.00
PREMIER BANKCARD               Unsecured         239.00        239.24           239.24           0.00       0.00
RAMPRASAD KRALETI              Unsecured      6,300.00       6,300.00         6,300.00           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-21435     Doc 43     Filed 02/05/19 Entered 02/05/19 12:58:26                  Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim        Claim         Claim        Principal       Int.
Name                            Class   Scheduled     Asserted      Allowed         Paid          Paid
TCF BANK                    Secured       17,897.00           NA           NA             0.00        0.00
VERIZON                     Unsecured      2,266.00      2,223.54     2,223.54            0.00        0.00


Summary of Disbursements to Creditors:
                                                        Claim           Principal                Interest
                                                      Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $0.00                  $0.00               $0.00
      Mortgage Arrearage                               $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                     $25,834.44                  $0.00               $0.00
      All Other Secured                                $0.00                  $0.00               $0.00
TOTAL SECURED:                                    $25,834.44                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                       $0.00                 $0.00               $0.00
       Domestic Support Ongoing                         $0.00                 $0.00               $0.00
       All Other Priority                               $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                         $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                       $54,491.39                  $0.00               $0.00


Disbursements:

       Expenses of Administration                        $1,340.00
       Disbursements to Creditors                            $0.00

TOTAL DISBURSEMENTS :                                                                     $1,340.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-21435         Doc 43      Filed 02/05/19 Entered 02/05/19 12:58:26                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
